F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                          MAY 20 1999
                            FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                               Clerk

    ERSILIA E. YURMANN,

                Plaintiff-Appellant,

    v.                                                   No. 98-2163
                                                  (D.C. No. CIV-95-1226-HB)
    TOGO WEST, in his official capacity                    (D. N.M.)
    as Secretary of the Army,

                Defendant-Appellee.




                            ORDER AND JUDGMENT            *




Before PORFILIO , McKAY , and LUCERO , Circuit Judges.




         After examining the briefs and appellate record, this panel has determined

unanimously to grant the parties’ request for a decision on the briefs without oral

argument. See Fed. R. App. P. 34(f) and 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.



*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      Plaintiff Ersilia E. Yurmann appeals from the district court’s entry of

summary judgment in favor of defendant on her claims filed under Title VII of the

Civil Rights Act of 1964, 42 U.S.C. §§ 2000e to 2000e-17.

      Appellant is employed by the Department of the Army at White Sands

Missile Range, New Mexico. She alleged that the Army wrongfully failed to

promote her based on sex discrimination and retaliation for protected activities.

The district court granted summary judgment based on its finding that appellant

presented no evidence to show that the facially legitimate reasons defendant

produced for promoting another employee were a pretext for illegal

discrimination.

      The case is expressly narrowed on appeal.      See Appellant’s Br. at 8.

Appellant argues that the district court erred: (1) in finding that she presented no

evidence of pretext for the employee selection White Sands made; and (2) in

granting summary judgment on her sex discrimination claim instead of letting that

claim proceed to trial.

      “We review the grant of summary judgment de novo, examining the record

and the reasonable inferences to be drawn therefrom in the light most favorable to

the nonmoving party.”     Templeton v. Neodata Servs., Inc.   , 162 F.3d 617, 618

(10th Cir. 1998).


                                           -2-
      We have carefully reviewed the district court’s decision, the parties’ briefs,

and the record on appeal. We find no error, and affirm for substantially the same

reasons as those set forth in the district court’s memorandum opinion filed on

May 5, 1998.

      AFFIRMED.



                                                    Entered for the Court



                                                    John C. Porfilio
                                                    Circuit Judge




                                         -3-